
	

113 HR 5397 IH: Yosemite National Park Public Access Preservation and Boundary Modification Act
U.S. House of Representatives
2014-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5397
		IN THE HOUSE OF REPRESENTATIVES
		
			August 1, 2014
			Mr. McClintock (for himself and Mr. Bishop of Utah) introduced the following bill; which was referred to the Committee on Natural Resources
		
		A BILL
		To modify the boundary of Yosemite National Park, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Yosemite National Park Public Access Preservation and Boundary Modification Act.
		2.DefinitionsIn this Act:
			(1)Additional landThe term additional land means the approximately 1,575 acres of land adjacent to the Park, as generally depicted on the
			 map.
			(2)MapThe term map means the map entitled Yosemite National Park Location Map for Boundary Line Adjustment (BLA) Areas.
			(3)ParkThe term Park means the Yosemite National Park in the State of California.
			(4)SecretaryThe term Secretary means the Secretary of the Interior.
			3.Yosemite National Park additional lands
			(a)Acquisition of landThe Secretary may acquire, by donation only, the additional land or an interest in the additional
			 land to be added to the Park.
			(b)Disposal of equal landThe additional land may be acquired only after the Secretary has disposed of, by public auction,
			 approximately 1,575 acres of Federal land under the administration of the
			 Secretary.
			(c)Availability of mapThe map shall be on file and available for inspection in the appropriate offices of the National
			 Park Service.
			(d)Boundary modificationThe boundary of the Park shall be revised to reflect the acquisition of the land under subsection
			 (a).
			(e)AdministrationThe Secretary shall administer the additional land or interest in the additional land acquired
			 under this section as part of the Park in accordance with the laws
			 (including regulations) applicable to the Park, except that the Secretary
			 shall—
				(1)not prohibit recreational activities otherwise permitted within Yosemite National Park on the date
			 of enactment of this Act; and
				(2)beginning not later than 1 year after acquiring the additional lands, comply with a hazardous fuels
			 reduction plan developed by the Secretary for the additional lands.
				(f)No Use of CondemnationAs specified in subsection (a), the Secretary may not acquire by condemnation any land or interest
			 in land under this Act or for the purposes of this Act.
			(g)No Buffer Zone CreatedNothing in this Act, the acquisition of the additional land or an interest in the additional land,
			 or the application of the management plan for the Park to the acquired
			 additional land shall be construed to create buffer zones outside of the
			 Park. That activities or uses can be seen, heard, or detected from the
			 acquired additional land shall not preclude, limit, control, regulate or
			 determine the conduct or management of activities or uses outside of the
			 Park.
			(h)Written Consent of the OwnerAs specified in subsection (a), which authorizes the acquisition of the additional land by donation
			 only, no non-Federal property may be included in the Park without the
			 written consent of the owner.
			
